DETAILED ACTION
This office action is in response to communication filed on July 20, 2022.

Response to Amendment
Amendments filed on July 20, 2022 have been entered.
The specification has been amended.
Claims 1-3 have been amended.
Claims 1-3 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 07/20/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Although applicants have not presented arguments with respect to the objections to claims 1-3 raised in the previous office action, the examiner submits that in view of the amendments to the claims, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 7-10), filed on 07/20/2022, with respect to the rejections of claims 1-3 under 35 U.S.C. 102(a)(1), 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Trousdell (Reg. No. 38637), applicant’s representative, on 08/30/2022.

The application has been amended as follows: 

Regarding claim 1. 
Claim language is replaced by:
“An earthquake prediction method for predicting an earthquake by utilizing a plurality of electrochemical corrosion protection systems for underground buried structures installed geographically dispersed, each electrochemical corrosion protection system comprising an underground buried structure to be protected from electrochemical corrosion, and an electrode or an anode arranged separated a distance from the underground buried structure in electrochemical corrosion protection system forming a closed loop electric circuit of a corrosion prevention current which flows through a lead wire connecting the underground buried structure and the electrode or the anode and flows through the earthquake prediction method comprising: 
detecting changes in amounts of current flowing through the closed loop electric circuits for electrochemical corrosion protection formed in the electrochemical corrosion protection systems; and 
predicting the earthquake based on the detected changes in the amounts of current”.

Regarding claim 3:
Claim language is replaced by:
“An earthquake prediction system for predicting an earthquake by utilizing a plurality of electrochemical corrosion protection systems for underground buried structures installed geographically dispersed, each electrochemical corrosion protection system comprising an underground buried structure to be protected from electrochemical corrosion, and an electrode or an anode arranged separated a distance from the underground buried structure in electrochemical corrosion protection system forming a closed loop electric circuit of a corrosion prevention current which flows through a lead wire connecting the underground buried structure and the electrode or the anode and flows through the earthquake prediction system comprising:
monitoring devices monitoring changes in amounts of current flowing through closed loop electric circuits for electrochemical corrosion protection formed in the plurality of electrochemical corrosion protection systems, 
information storage devices collecting and storing information relating to the changes in the amounts of currents monitored by the monitoring devices and positional information of the monitoring devices,
information processing devices statistically processing the stored information and outputting information relating to earthquake prediction, and 
earthquake information transmitting devices transmitting the information relating to the earthquake prediction”.

Examiner’s Note
Claims 1-3 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Regarding claim 2, the claim was found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of its corresponding independent claim.

Regarding claim 3, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 3 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. 
Lovse (WO 9009582 A1, see translation) discloses:
An earthquake prediction method for predicting an earthquake (Abstract: a process for monitoring earthquakes based on the occurrence of variations in electrical fields) by utilizing a plurality of electrochemical corrosion protection systems (Fig. 15, item 54 – “probe head”) for underground buried structure installed geographically dispersed (p. 3, last par. – p. 4, par. 1; p. 9, par. 4-9: a plurality of probe heads arranged at different monitoring points are inserted into holes for earthquake prediction, the probe heads being attached to pipes and having a plastic housing (electrochemical corrosion protection system)), said earthquake prediction method comprising: 
detecting changes in amounts of current flowing through the closed loop electric circuits for electrochemical corrosion protection formed in the electrochemical corrosion protection systems and predicting the earthquake based on the detected changes in said amounts of current (p. 4, par. 6; p. 5, par. 3-4: the probe elements of the probe heads detect potential differences, thus electrical field strength fluctuations, which implies changes in the amount of current, which are used for earthquake prediction (see also claims 6 and 22 regarding the probes of Fig. 15 corresponding to the probes used for earthquake prediction; and Fig. 17 for illustrating a closed loop electric circuit having a battery)).

	Varotsos (US 4612506 A) teaches:
“A method of forecasting earthquakes as a function of transient variations in electric earth currents and apparatus for practicing such method. Transient variations in earth currents are detected from electrodes buried in the earth and portions of the transient variations within preselected frequency ranges are selected. The amplitude of such portions are then compared to predetermined standards for predicting magnitude, location and/or time of occurrence of an impendent earthquake” (Abstract: earthquake prediction is based on measurement of transient variations in electric currents using electrodes).

Parenti (US 20060152223 A1) teaches:
“The method for predicting seismic events includes supplying electricity by means of a detection unit (3) fitted with current electrodes (A, B) and potential probes (M, N) arranged in the ground and detecting electrical current and induced potentials by means of said electrodes (A, B) and said reception probes (M, N), for the calculation of resistivity in the ground. The resistivity data recorded is acquired and stored and then transferred to a means of analysis and processing (11). Finally, resistive drops in relation to preset values, corresponding to the approach of seismic events are evaluated” (Abstract: prediction of seismic event is performed by measuring electrical current using electrodes and potentials using potential probes, these data being used for calculating the resistivity of the ground).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“each electric corrosion protection system comprising an underground buried structure to be protected from the electric corrosion, and an electrode or an anode arranged separated a distance from the underground buried structure in the ground, each electric corrosion protection system forming a closed loop electric circuit of a corrosion prevention current which flows through a lead wire connecting the underground buried structure and the electrode or the anode and flows through the inside of the ground between the underground buried structure and the electrode or the anode,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 2. 
It is also allowed due to incorporation of the allowable subject matter recited in its corresponding independent claim.

Regarding claim 3. 
Lovse (WO 9009582 A1, see translation) discloses:
An earthquake prediction system for predicting an earthquake (Abstract: a device for monitoring earthquakes based on the occurrence of variations in electrical fields) by utilizing a plurality of electrochemical corrosion protection systems (Fig. 15, item 54 – “probe head”) for underground buried structure installed geographically dispersed (p. 3, last par. – p. 4, par. 1; p. 9, par. 4-9: a plurality of probe heads arranged at different monitoring points are inserted into holes for earthquake prediction, the probe heads being attached to pipes and having a plastic housing (electrochemical corrosion protection system)), said earthquake prediction system comprising: 
monitoring devices monitoring changes in amounts of current flowing through closed loop electric circuits for electrochemical corrosion protection formed in the plurality of electrochemical corrosion protection systems (p. 4, par. 6; p. 5, par. 3-4: the probe elements (see Fig. 1, items 2 and 3) of the probe heads (Fig. 1, item 1) detect potential differences, thus electrical field strength fluctuations, which implies changes in the amount of current, which are used for earthquake prediction (see also claims 6 and 22 regarding the probes of Fig. 15 corresponding to the probes used for earthquake prediction; and Fig. 17 for illustrating a closed loop electric circuit having a battery)), 
information storage devices (Fig. 1, item 7 – “transient recorder”) collecting and storing information relating to the changes in the amounts of currents monitored by the monitoring devices (p. 3, par. 11; p. 5, par. 4: a transient recorder obtains data output from differential amplifier connected to the probe elements for further processing), 
information processing devices (Fig. 1, item 8 – ‘computer’) statistically processing the stored information and outputting information relating to earthquake prediction (p. 3, par. 11; p. 5, par. 4 and 6: output of transient recorder is connected to a computer for evaluation of data and alarm display, the evaluation including the use of predetermined thresholds (statistical processing; see also p. 6, par. 10)), and 
earthquake information transmitting devices transmitting the information relating to the earthquake prediction (p. 6, par. 11: an alarm device is a peripheral device that outputs (transmits) signals indicative of dangerous state (e.g., earthquake)).

Regarding information storage devices collecting and storing information relating to positional information of the monitoring devices, Lovse (WO 9009582 A1, see translation) teaches:
“According to one embodiment of the invention, it is possible to connect a plurality of probes arranged at different monitoring points to the counter and / or the computer via an -OR circuit or a multiplexer. In this way, information about the spatial distribution of the observed events can be obtained” (p. 4, par. 1: spatial distribution of events (analogous to positional information of the monitoring devices) can be obtained by arranging the plurality of probes at different monitoring points).

Varotsos (US 4612506 A) teaches:
“A method of forecasting earthquakes as a function of transient variations in electric earth currents and apparatus for practicing such method. Transient variations in earth currents are detected from electrodes buried in the earth and portions of the transient variations within preselected frequency ranges are selected. The amplitude of such portions are then compared to predetermined standards for predicting magnitude, location and/or time of occurrence of an impendent earthquake” (Abstract: earthquake prediction is based on measurement of transient variations in electric currents using electrodes).

Parenti (US 20060152223 A1) teaches:
“The method for predicting seismic events includes supplying electricity by means of a detection unit (3) fitted with current electrodes (A, B) and potential probes (M, N) arranged in the ground and detecting electrical current and induced potentials by means of said electrodes (A, B) and said reception probes (M, N), for the calculation of resistivity in the ground. The resistivity data recorded is acquired and stored and then transferred to a means of analysis and processing (11). Finally, resistive drops in relation to preset values, corresponding to the approach of seismic events are evaluated” (Abstract: prediction of seismic event is performed by measuring electrical current using electrodes and potentials using potential probes, these data being used for calculating the resistivity of the ground).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“each electric corrosion protection system comprising an underground buried structure to be protected from the electric corrosion, and an electrode or an anode arranged separated a distance from the underground buried structure in the ground, each electric corrosion protection system forming a closed loop electric circuit of a corrosion prevention current which flows through a lead wire connecting the underground buried structure and the electrode or the anode and flows through the inside of the ground between the underground buried structure and the electrode or the anode,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hognestad; Harek, US 4656595 A, Method and a device for monitoring large metal structures
Reference discloses monitoring structures for detecting cracks by supplying electric currents to the structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857